per curiam:
El 28 de mayo de 1993, el Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de No-tarías, nos informó que el Ledo. Enrique J. Lago Giberga no había rendido los índices notariales desde junio de 1992, habiendo transcurrido, para esa fecha, alrededor de diez (10) meses de incumplimiento con los requisitos del Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023. En su escrito, el Director de la Oficina de Inspección de Notarías nos informó que el 13 de noviembre de 1992 se había comunicado con el notario para notificar que no es-taba sometiendo dichos índices. No obstante, el notario no contestó ese requerimiento.
Habiendo recibido este informe, el 21 de junio de 1993 notificamos personalmente al notario que le concedíamos un término de treinta (30) días “para atender los requeri-mientos del Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, y rendir los índices no-tariales pendientes, apercibiéndosele de que de no cumplir con esta Resolución se le impondrán automáticamente las sanciones procedentes”. Resolución de 21 de junio de 1993, pág. 1.
*503Luego de transcurrir este término, no hemos tenido no-ticia alguna del licenciado Lago Giberga. Al ignorar nues-tros requerimientos, el notario demuestra una actitud de total menosprecio al cumplimiento de los requisitos de la notaría. Véase In re Ribas Dominicci I, 131 D.P.R. 491 (1992). El licenciado Lago Giberga, evidentemente, no tiene interés alguno en continuar ejerciendo la abogacía en nuestro país.
En estas circunstancias, procede que decretemos su sus-pensión temporera de la abogacía hasta que este Tribunal disponga lo contrario. Véanse: In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992); In re Santiago Méndez, 129 D.P.R. 696 (1991).

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López se inhibió.